Citation Nr: 0841019	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND


The veteran had active military service from October 1941 to 
January 1946, and from September 1950 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran seeks service connection for bilateral hearing 
loss, which he attributes to exposure during service to 
helicopter and airplane engines.  He reports that his 
"military duty was pilot for 20 years 17 of which was 
flight."  He also reports exposure to small arms and heavy 
artillery fire.  DD-214 for the veteran's first period of 
enlistment confirms a military occupational specialty of 
"Liaison Pilot" with service in the Asiatic Pacific 
Theater.  A 1946 "Separation Qualification Record" reads as 
follows:

LIAISON PILOT:  Piloted all types of 
liaison aircraft in the India-Burma 
Theatre and in Okinawa and Japan.  
Piloted aircraft to evaluate wounded 
from front lines, flew officers for air 
views of battle terrain and flew 
reinforc[e]ments and supplies to front 
lines.  Performed all necessary 
maintenance on aircraft. 

Subsequent DD-214s reflect a military occupational specialty 
of Flight Operations Specialist.  

In September 2004 the veteran was accorded a compensation and 
pension audiology examination.  In her ensuing report the 
examiner noted that the claims file was reviewed.  She also 
noted that the veteran was exposed during service to "small 
arms fire, heavy artillery fire, helicopters and aircraft 
engines."  She then remarked that hearing examinations 
dating from January 1958 to June 1966 showed the veteran's 
hearing to be within normal limits.  

Audiometry portion of the examination revealed a moderate 
sloping to severe sensorineural hearing loss for the right 
ear, and a mild sloping to severe sensorineural hearing loss 
for the left ear at pure tone thresholds of 500-400 Hertz.  
The examiner opined as follows:

Due to the veteran's military history 
of normal hearing examinations it is 
less likely as not that the veteran's 
current hearing loss is the result of 
military noise exposure.  

Unfortunately, the examiner did not comment regarding a 
January 1961 in-service ENT record of "slight deafness," or 
the significance of audiograms in service which reflected a 
decrease in hearing acuity bilaterally from December 1962 to 
March 1965 although the hearing results may still have been 
within normal limits.  Moreover, the examiner based her 
opinion solely on the premise that any detected hearing loss 
during service was "within normal limits;" however, the 
Court has held that for service connection, it is not 
required that a hearing loss disability by the standards of 
38 C.F.R. § 3.385 be demonstrated during service.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Board notes 
that the examiner also failed to mention the veteran's long 
history of exposure to aircraft engine noise in her 
rationale.  The 2004 examination evidence is thus inadequate 
for a decision as to service connection.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (Observing that the 
evaluation of medical evidence involves inquiry into . . . 
the medical conclusion that the physician reaches).  Remand 
for a new C&P examination is thus warranted.  38 C.F.R. § 
3.327.  Since the claims file is being returned it should be 
updated to include VA treatment records compiled since March 
7, 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
veteran dating from March 7, 2005.  If no 
such records exist, that fact should be 
noted in the claims file.  

2.  Schedule the veteran for an examination 
with regard to his claim for service 
connection for hearing loss.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The veteran must be 
given an opportunity to expound regarding 
his noise exposure during active military 
service.  The examiner is specifically 
requested to opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that a 
current hearing loss began in service or, 
if not, is related to service, to include 
prolonged exposure to excessive noise 
therein.  The examiner should address in 
the opinion the significance, if any, of 
the January 1961 service treatment record, 
which refers to tinnitus and "sl[ight] 
deafness," and the December 1962 to March 
1965 audiograms which reflect a decrease in 
hearing acuity bilaterally.  A complete 
rationale for all opinions proffered must 
be provided.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



